 In the Matter of HooD RUBBERCOMPANY,INC.andHOOD RUBBERWORKERS ASSOCIATION, INC.In the Matter Of HOOD RUBBER COMPANY, INC.andUNITEDRUBBERWORKERS OF AMERICA, AFFILIATED WITH THE C. 1. 0., LOCAL No. 122Cases Nos. R-352 and C-705, respectively.Decided August 1, 1939RubberManufacturing Industry-Interference,Restraint,and Coercion-Company-Dominated Union:employee representation plan, continuation of, cre-ated by employee representatives under plan with use of plan facilities ; domi-nation of and interference with administration;financial and other support ;statement of respondent favoring plan and expressing hostility to labor organi-zation ; disestablished,as agency for collectivebargaining-Investigation ofRepresentatives:petition for, of one labor organization dismissed because offinding that such organization was company dominated;other labor organizationnot contending that it represented a majority of employees in unit alleged tobe appropriate for purposes of collective bargaining.Mr. Edward Schneider, Mr. Norman Edmonds,andMr. Bernard J.Donoghue,for the Board.Warner, Stackpole & Bradlee,byMr. Richard J. Cotter, Mr. Rich-ard J. Walsh,andMr. Roger F. Hooper,ofBoston,Mass.,for therespondent.Roewer do Reel,byMr. A. FrankReel,of Boston,Mass., for theUnited.Mr. Frederic A. Crafts,of Boston,Mass., andMr. Victor C. Harnish,of Waltham,Mass.,for the Association.Mr. A. Bruce Hunt,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn June 8, 1937, Hood Rubber Workers Association, Inc., hereincalled the Association, filed with the Regional Director for the FirstRegion (Boston, Massachusetts) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Hood Rubber Company, Inc., Watertown, Massachusetts,herein called the respondent, and requesting an investigation and14 N. L. R. B., No. 2.16 HOOD RUBBER COMPANY, INCORPORATED17certification of representatives pursuant to Section 9 (c) of the,National Labor Relations Act, 49 Stat. 449, herein called the Act.On October 2, 19371 the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of *National Labor Relations Board Rules and,Regu-lations-Series 1, as amended, ordered an investigation and. author-ized the Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.On October 13, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the respondent and theAssociation, and upon United Rubber Workers of America, affiliatedwith the C. I. 0., Local No. 122, herein called the United, and ArrowProtective Association, the latter two being named in the petitionas labor organizations claiming to represent employees directly af-fected by the investigation.'Pursuant to the notice, a hearing washeld on October 25 and 26, 1937, at Boston, Massachusetts, beforeEarl S. Bellman, the Trial Examiner duly designated by ' the Board.The Board, the Association, and the United were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the. issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that. noprejudicial errors were committed.The rulings are hereby affirmed.On October 25, 1937, the United filed with the Regional Directorcharges that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofthe Act.Upon these charges, the Board, by the Regional Director,issued its complaint, dated April' 1, 1938, against the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the Act.Copiesof the complaint and notice of hearing were duly served upon therespondent, the Association, and the United.With respect to the unfair labor practices, the complaint allegedin substance (a) that the respondent dominated and interfered withthe formation and administration of, and contributed financial andother support to, the Association which had been formerly known asEmployees' Representation Plan, herein called the Plan; and (b)that by the aforesaid acts and by coercing, threatening, and intimi-dating its employees to discourage membership -in the. United, the1Although the record is not explicit that notices of hearing in the representation matterwere served upon all parties, it appears that all parties had knowledge'of the proceeding. 18DECISIONS.OF NATIONAL. LABOR: RELATIONS BOARDrespondent interfered with, restrained, and coerced. its employees inthe' exercise of the rights guaranteed in Section 7 of the Act.On April 8, 1938, the respondent filed its answer in which it ad-mitted the allegations of the complaint as to the character of itsbusiness and its interstate nature.but denied that it had engaged inorwas, engaging' in the unfair labor practices. In addition, theanswer asserted that the charge did not contain "a clear and concisestatement of the facts constituting the alleged unfair labor practiceaffecting commerce, particularly stating the names of the individualsinvolved and the time and place of the occurrence," as required by theRules and Regulations of the Board.On April 13, 1938, the re-spondent filed with the Regional Director a motion for specificationswith regard to the allegations of the complaint.On the same day,the Regional Director denied the motion.The Board hereby affirmsthe ruling of the Regional Director.Pursuant to the notice,.a hearing was held in Boston, Massachusetts,on April 14, 15, 18, 19, 20, and 21, 1938, before Herbert A. Lien, theTrial Examiner duly designated by the Board. The Board and therespondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues was affordedall parties.At the opening of the hearing, the parties stipulated thatall exhibits and testimony taken at the hearing on October 25 and 26,1937, be made part of the official record of proceedings in the instanthearing.The respondent moved that there be excluded from thisstipulation the testimony of a witness named Joseph Daley.TheTrial Examiner allowed this motion over objection by counsel for theBoard.His ruling is hereby affirmed.At the close of the hearing, therespondent moved that the complaint be dismissed.The Trial Ex-aminer reserved ruling on this motion and it is hereby denied. Duringthe course of the hearing, the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed these rulings and finds that no prejudicial errorswere committed. The rulings are hereby affirmed.On June 13, 1938, the Trial Examiner filed his Intermediate Report,a copy of which was duly served upon the respondent, in which hefound that the respondent had dominated and interfered with theformation and administration of, and contributed financial and othersupport to, the Association.He accordingly recommended that therespondent cease and desist therefrom and, affirmatively, that it with-draw recognition from and completely disestablish the Association asa.collective bargaining representative of its employees. In addition,the Trial Examiner found that the respondent had not committed un-fair labor practices within the meaning of Section 8 (1) of the Act HOOD RUBBER COMPANY, INCORPORATED19by coercing, threatening, or intimidating its employees.Thereafterthe respondent filed its exceptions to the record and to the IntermediateReport.Pursuant to notice duly served upon the respondent and the United,a hearing was held before the. Board in Washington, D. C., on July21, 1938, for the purposes of oral argument. The respondent and theUnited were represented by counsel and participated in the argument.The Board has considered the respondent's exceptions to the recordand to the Intermediate Report and, so far as they are inconsistentwith the findings, conclusions, and order below, finds no merit in them.During the course of the oral argument, the respondent offered in evi-dence as exhibits certain documents constituting amendments of reports,of The B. F. Goodrich Company to the Securities and Exchange Com-mission.The United objected to the admission of these documentsand was granted the right to file a brief in support of its objection.No brief was filed by the United. The documents are hereby admittedand made a part of the record, and marked as the respondent's exhibitNo. C-2.On March 16, 1939, acting pursuant to Article II, Section 37 (b),and Article III, Section 10 (c) (2), of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, the Boardordered that the cases involving the petition and the complaint beconsolidated for the purpose of all further proceedings.Upon the entire record in the cases, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Delaware corporation having its general officesand factory in Watertown,. Massachusetts, 'is a wholly owned sub-sidiary of The B. F. Goodrich Company. The respondentis engagedin the manufacture, sale, and distribution of rubber and canvas foot-wear, rubberized textile products, and miscellaneous rubber products.It employs over 4,000 workers and produces one-fifth of all therubber and canvas footwear manufactured in the United States.The principal raw materials used by the respondent are rubber,cotton fabrics, mineral compounds, and chemicals.During 1937 therespondentpurchased raw materials valued at approximately$5,000,000, about three-quarters of which represented shipments re-ceived from points outside the Commonwealth of Massachusetts.During the same year the respondent's sales ofitsmanufactured prod-ucts amounted to approximately $16,000,000, about 90 per cent ofwhich were shipped outside Massachusetts.The respondent main- 20DECISIONS OF NATIONALLABOR RELATIONS BOARDtains wholesale warehouses in 16 States for the distribution of itsproducts..II.THEORGANIZATIONS INVOLVEDUnited Rubber Workers of America, Local No. 122, is a labororganization affiliated with the Committee for Industrial Organiza-tion, admitting to membership employees of the respondent.Theprecise limits of its jurisdiction do not appear in the record.Hood Rubber Workers Association, Inc., is an unaffiliated labororganization admitting to membership all the employees of the re-spondent, except those having the right to hire and discharge.M. THE UNFAIR LABOR PRACTICESA.. The PlanPrior to 1933 there was no labor organization among the employeesin the respondent's plant. In the latter part, of that year the re-spondent instituted the Plan of which all employees were membersby virtue of their employment.Under the Plan, the respondent'semployees were divided into 20 "districts," corresponding to thefunctional units of the plant.The Plan provided for one meeting ofthe employees each year for the election of district representatives.Provision was also made for the appointment by the respondent of20 supervisory employeesas itsrepresentatives.The 20 employeerepresentatives and 20 employer representatives constituted the gen-eral. assembly.The general assembly functioned through three com-mittees : "No. 1" on rules and appeals, "No. 2" on wages, hours, andworking conditions, and "No. 3" on safety, health, and welfare, eachcommittee being composed of an equal number of representatives ofboth employer and employees.Under the Plan the general assembly met once a month. Itsfunction was to investigate wages, hours, conditions of work, andrelated matters, and to make recommendations thereon to the man-agement.After each meeting the management representatives wouldretire and the employee representatives, known as the general council,would conduct their meeting. These meetings were held during work-ing hours on the respondent's property in a conference room providedfor that purpose by the respondent.All matters affecting employeesoriginated in the general council and were referred to the propercommittee for action.The recommendation of any committee thereonwas subject to approval by the council.The Plan provided forappeals by either party to a controversy, with arbitration as a finalresort.2 The record also contains statistics of purchases and sales of the respondent for theyear 1936. HOOD RUBBERCOMPANY,INCORPORATED21No provision was made for the payment of dues and, the cost ofmaintaining the Plan, approximating $4,000 to $5,000 per year, wasborne entirely by the respondent.A large part of this 'expenditurewas devoted to the payment to employee representatives of their nor-mal earnings for the time spent by them in conducting business underthe Plan.A record of the number of hours spent by each-of thoserepresentatives on such business was kept by the foremen on. "theregular time sheet."Another expense was the publication of amonthly "bulletin" which was 'distributed among the employees andin which matters of interest to them were announced.After ap-proval by the respondent, these bulletins were printed in its. printingestablishment.It is not contended by the respondent that the Planwas operated in conformity with the Act.3During the early part of 1937, the United started an intensive driveto organize the respondent's employees.Pamphlets 'were distributedoutside the respondent's property and the' employees were urged ' tojoin the United.As a result of this activity, and desiring to offset it,certain employee representatives decided to have printed a noticewhich would set forth the "accomplishments" of the Plan.Thetestimony of various employee representatives concerning that noticeis conflicting. It appears, however, from the testimony of Roy ElderBalcom, the respondent's supervisor of printing, which we accept astrue, that on March 18, 1937, during working hours, he was called tothe office of J. Leverone, an employer representative, where he metLeverone and several employee representatives.At that time Lev-erone prepared and gave to Balcom an order for 5,000 copies of -anotice, telling Balcom that it was a "rush job" for the employee repre-sentatives.Although the expense of printing Plan bulletins hadalways been borne by the respondent, Leverone explained to Balcomthat the employee representatives were to pay for the order, and thisunderstanding was confirmed by William C. Murphy, one of thoserepresentatives who was chairman of the general council.At thattime all orders for printing had to be approved by Leverone, sincethe respondent's printing establishment did not accept "outside jobs."The order was promptly filled and the notices were delivered withinabout 3 days to the employee representatives.Later, on behalf ofthose representatives, Murphy paid the respondent for the printing.The notice, signed by the employee representatives and titled "ASincere Message To You From Your Elected Representatives," com-mences with the statement, "Please read every word of this An-8Althoughacts of the respondent occurring before the effective date of theAct do notconstitute unfair labor practices, they are important as explanatory of the respondent'sacts and the situation after that date.Matter of Servel, Inc.andUnited Electrical, Radioand MachineWorkers of America, Local No. 1002,11 N. L. R. B. 1295; National-LaborRelations Board v. PennsylvaniaGreyhound Lines,Inc. at al.,303U. S. 261. 22DECISIONS OF NATIONALLABOR RELATIONS BOARDnouncement.It is published and paid for by your Elected Repre-sentatives with the thought of protecting your best interests and yourpocketbook."After setting. forth a summary of "accomplishments"of the Plan, the. notice concludes :The above list gives you a good picture of what your ' ElectedRepresentatives have secured for you without "Sit-Downs"-"Walk-Outs"-Riots-Property Damage orLoss of Pay.Disregard any threats by Union Organizers who are visitingyour homes.These threats are bluffs to get your signature andmoney.We know Employee Representation as we have it in this plantis the finest kind of collective bargaining.It's for you and notfor what it can get out of you.The employee representatives, without loss of pay, distributedthese notices during working hours to the employees throughout theplant.So far as appears no foreman interfered with this activity.B. The formation of the AssociationThe distribution of these notices did not long precede the decisionsof the Supreme Court of the United States upholding the constitu-tionality of the Act. Subsequent to April 12, 1937, the generalassembly discussed the legality of the Plan, and the employee repre-sentatives `felt they needed information" regarding the matter.Accordingly, the latter requested the respondent to obtain an attor-ney to address them "regarding the plan and regarding the WagnerAct."On April 21, 1937, pursuant to this request, Arthur B. New-hall, president of the respondent, called upon Attorney Edgar Rich,an adviser to the Associated Industries of Massachusetts, of whichthe respondent was a member.Newhall testified :I told him [Rich] that I had been requested to have someonecome out and talk to'these representatives concerning the Wag-ner Act, and I wondered if he would be willing to do it.Hesaid he would, and he asked us about the plan, who these peoplewere that had requested it.And that brought up the questionof the Employees Representation Plan, and he said, "I wish youwould get me a copy of the plan and let me, study it a little bit.Undoubtedly they will ask me questions and_ I would like toknow what plan you are operating under."Newhall furnished Rich with the requested "information and (they)had a general discussion of that."On April 22, Rich went to the respondent's plant, pursuant toNewhall's request, for a conference with Newhall, Blanchard, HaroldB. Leland, the respondent's industrial relations manager, and Mur- HOOD RUBBER COMPANY, INCORPORATED23phy, the chairman of the general council.The record does not dis-close the details of this conference.According to Newhall, Rich"asked us questions concerning that plan, as I recall it," and Newhallmay have "told him that we were well satisfied with its operations."Although that meeting lasted about 20 minutes, according to Mur-phy, he could recall little of the conversation. other than that he wasintroduced to Rich and that Rich was given "a copy of the by-laws(of the Plan)."On April 26, Rich returned to the plant and addressed a groupcomposed of the members of the general assembly, Leland, andLeverone.The address, having been recorded in shorthand by oneor more stenographers employed by the respondent, was transcribedon a typewriter and submitted to Rich for "corrections."A perusalof the corrected copy shows that the address concerned a means oflegalizing the Plan.After stating that the committee on wages,hours, and working conditions, "as now set up with employer repre-sentation is unlawful," Rich continued :Now, there are going to arise some important questions as tohow to bring your organization into conforming with the law. Iam not going to decide that question now for you because I do notthink I can, but I am going to indicate two ways in which thatcan be done. I was shown a form of organization which had beendrawn up by employee representatives. It was a very carefullydrawn up form of organization. It seemed to to [sic] me itcomplied with the law, but it scrapped everything else with yourorganization.That form which was shown to me, I read overrather hastily, but I saw it had' been, prepared carefully and Icouldn't find anything illegal in it.I have a suggestion to make which is worthy of considerationbecause it leaves your organization about as it is, performingmost of the functions of your organization, and that is to keepthese committees as they are, but to remove from the Wages &Employment Committee, all company representatives so that thecommittee will. report directly to the General Council, on whichthere are no employee [sic] representatives.Now, I think thatcan be clone.At any rate I think it is very worthy of yourconsideration.I judge from .some things that I have heard that thereis a fear among some of you that you cannot have any contactwith the management in working out a form of union or oper-ating a form of union. That is true to a considerable extentwhen you are working it out, but the management has a perfect.190935-40-vol. 14---3 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDright, if itwants to, to advise for instance that you have a PlantUnion,as against an outside trade union....Leaving out for a moment your second standing com-mitteemittee on wages, etc.the rest ofyourPlan is absolutely lawfuland the employermay contribute in any way he sees fitto that,organization.Now, here isa question that others have asked me and it issomewhata difficult question.How far can the managementcontributetowards the support of the plant union, . . .It is forthe management to determinewithin the law how far they cango in assisting the employee organization .. .Immediatelyafter concluding his speech,questions were addressedtoRich byhis listeners.Althoughthose questions and Rich'sreplies were recorded by the stenographers,the identities of the ques-tionerswereomitted.Certain of the pertinentquestions and theresponses thereto arequoted below :Q.Would you advise thatwe re-vamp our present plan immediately,A. No. Iadvise youto think itover carefully.No harmcan come toyou.The onlyharmthatcan come willbe to themanagement. I think themanagement is willing to await [sic]'a while .. .Q. In view ofthe present unsettled situation,,would it be ad-visable to defer our election in June to a later monthdespite thefact thatour by-laws call for annual electionsat that time,A. I do not think thatis necessary.I think youwill even-tuallyform an organizationwhich willbe lawful.There is so,much good in this organizationas I look at it .. .*******Q.If we follow your recommended changes and made therepresentationplan legal, is it then advisableto securea list ofmembers of the representativeplan within the plant-or sig-natures,A. You meanthe names,Chairman [MURPHY]. Yes.A. Yes, I think for yourown protection so that there wouldbe no question about it .. .Although the employeeswere addressedby Rich during workinghours, theysuffered no loss ofpay and werecompensatedby the re-spondent at their usual rate of earningsfor the timeso spent.More-over,Rich was paid for his services by the respondent.As its reasonsfor having securedR;ch, paidhim, and compensated the employees rHOOD RUBBER COMPANY, INCORPORATED25for time lost from their regular work while listening to him, therespondent asserts that these were its obligations under the Plan.No meetings of the general assembly were held thereafter.DuringMay the general council decided to remove the employer representa-tives from all committees by amending the bylaws of the Plan, inwhich action it was supported by a finding of the committee on rulesand appeals that it had such authority.Moreover, it appears thatwithin "possibly a week" after Rich made his address, the generalcouncil directed the chairman, Murphy, to request the respondent towithdraw its representatives.Meanwhile the general council had taken steps to form a new labororganization.During May 1937, the committee on rules and appeals,which had affirmed the right of the council to remove representativesof the management from all committees, also "recommended furtheraction towards revision or towards a new set-up."Within a few daysafter the employer representatives had been so removed, anothermeeting of the council was held at which a special committee, com-posed of five members of the council, was selected to effectuate therecommendation of the committee on rules and appeals.The first meeting of the committee on revision was held either dur-ing the same day or the day following its selection.At this meeting,which lasted about 2 hours, the committee decided to "recommend dis-carding the representation plan and begin to set up a new plan . . . "Accordingly, the committee immediately commenced the organizationof the Association as a "self-supporting" organization.As its initialstep, the committee drafted a set of bylaws which followed closely thoseof the Plan.As explained by one of the committee members, AmbroseP. Valley, "we took the old by-laws of the Representation Plan and wesalvaged what we could of them and drew up a tentative form ofby-laws." In part, the committee decided that no management repre-sentatives should participate in the affairs of the Association and thatmeetings of the new 'organization should be held outside the respond-ent's property.The committee also discussed the advisability ofincorporating the new organization and of obtaining legal guidanceand decided to seek advice from one Charles F. Horan.4Horan maintains an office in one of the respondent's buildings, nearthe office of Leland, the respondent's industrial relations manager.Horan testified that the respondent did not then know of his conver-sations with the committee, and that :I think one of them (the employee-representatives) told me thatthey were glad that I was around, because of the fact that nobody4Horan is general manager of Arrow Mutual Liability Insurance Corporation, a Massa-chusetts corporation which insures employees of the respondent and other employersunder the provisions of workmen's compensation laws. D26DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectly connected with Hood would talk with them, and as Iremember it, they likewise told me that the officials of Hood hadbeen specifically forbidden to talk to ine.Following the advice of Horan the committee retained Frederic A.Crafts, an attorney and a judge of an unidentified court of the Com-monwealth of Massachusetts, as its attorney.Shortly after the first meeting of the committee on revision, JudgeCrafts came to the respondent's plant for a conference with the com-mittee.It does not appear that this conference took place duringworking hours.At this time the situation was outlined to JudgeCrafts by the committee and he was shown the draft of the proposedbylaws.He made various suggestions and advised that the neworganization be incorporated.Within a day or two after the meeting'with Judge Crafts, the committee made its report to the generalcouncil, advocating the formation of a new organization.At thislatter meeting the council voted to accept the report, suggested cer-tain additions to the proposed bylaws, and selected the full name oftheAssociation.Thereafter, the proposed bylaws were presentedto Judge Crafts to be placed "in correct legal form, anticipating anapplication for incorporation," and the council decided to hold anorganizational meeting.All the above-described activities of the general council and thecommittee on revision were conducted in the conference room and,with the exception of the meeting with Judge Crafts, during workinghours.The members of the council, including the members of therevision committee, were compensated by the respondent at theirusual rates of pay for the time so spent; in fact, Leland concededthat, "they were paid whether they were working on the plan oron the proposed amendment . . ." On the day of the initial meet-ing of the committee "or later," according to Vahey, "we served noticeon Mr. Leland that we were going to operate our own independentunion."Prior to May'25, but apparently subsequent to the events discussedabove, the employee representatives met in the conference room duringworking hours and prepared a group of notices directed to the em-ployees.The notices are substantially alike and each bears the siglia--ture of one or more employee representative.One notice reads asfollows :Your representatives are working on plans for an independent,internally controlled local union.The plan will be presented to you Monday or Tuesday.Do not join any other organization-if you have, FORGETABOUT IT. HOOD RUBBER COMPANY, INCORPORATED27Stick with the people who have Your interest at heart.We Do NOT approve the ARRow5or C. I. O.These notices were posted throughout the plant by the employeerepresentatives,aid it does not appear that any supervisory em-ployee interfered in this activity.Moreover,the employee repre-sentativeswere compensated at their usual rates of pay by therespondent for the time spent in preparing and posting the notices.On May 25, 1937,an organizational meeting of the Associationwas held at the Windsor Club,a "neighborhood club".inWatertown.Murphy, the chairman of the general council,had directed the mem-bers of the council to be present at the meeting and to bring threeemployees from each district.About 80 employees attended.Di..r-ing the course of the meeting,over which Judge Crafts presided, theproposed bylaws of the Association were offered for adoption and,with certain amendments,were approved.Judge Crafts was directedto proceed with incorporation.As adopted,the bylaws provide inpart that:(a) all employees of the respondent,other than officialsand supervisory employees with authority to recominend the hiringor discharging of employees,shall be eligible for membership; (b)a 'governing board" composed of "delegates"shall be elected to con-duct its affairs;(c) the delegates shall be elected annually in June,and shall hold monthly meetings;(d) the delegates shall elect fromamong their number the officers of the Association,who shall holdoffice for terms of 1 year; and(e) the initiation fee of members shallbe 50 cents and the weekly dues shall be 10 cents.Pursuant to thebylaws, it was. decided that the Association should retain the electionprocedure of the Plan, as well as the identical districts which existedunder the Plan, and that one delegate should be elected by the em-ployees in each district.No provision was made for regular meet-ings of all the members of the Association other than an annualmeeting for election of delegates.At this meeting,temporary dele-gates were elected, and the employee representatives under the- Planduly became the Association's temporary delegates.In addition,temporary officers were elected, Murphy being chosen the temporarypresident.Following this meeting,theAssociationwas incorpo-rated.The certificate of incorporation names 14 employee repre-sentatives as the incorporators of the Association.The fee for incor-porationwas paid by Murphy and he was reimbursed by theAssociation.Subsequent to May 25, the delegates,acting in their dual capacityof employee representatives,conducted a successful membership cam-sThe Arrow Protective Association was named in the petition as a labor organizationclaiming to represent employees of the respondent.It did not appear nor was it repre-sented at the hearing on the petition. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaign.Membership cards were printed outside the respondent's plantand delivered to the delegates who actively solicited members andcollected initiation fees and dues.This activity extended over aperiod from the latter part of May until August 1937.. It appears,however, that the task of recruiting members was engaged in principallyduring working hours before June 4, the day on which the Plan wasdissolved.The employee representatives were compensated by therespondent at theirusual ratesof pay for such activity. In additionto their solicitation of members prior to June 4, the employee repre-sentatives delivereda series ofaddresses within the plant.Unlikemuch of the solicitation of members, however, it appears that theseaddresses were delivered during lunch periods.One of these ad-dresses wasattended by `. `a good 600 to 700" employees and anotherby 200 to 300. The employees were told of the labor organizationthen inprocess of formation, that an "inside organization" was pref-erable to an "outside organization," and that the employees should"resent any outside influence coming in and telling us how to run ourfactory . . ." In fact, one employee representative, Martin J. Boyle,testified that, "In my speeches, I strongly condemned the C. I. O...."By June 4, due to the efforts of the employee representatives, about2,200 membership cards had been signed by the employees.DuringMay the respondent learned that the Association had been organizedand that active solicitation of members in its behalf was takingplace within the plant.On June 4, 1937, by vote of the general council the Plan was dis-solved.On the same day the respondent posted a notice of dissolu-tion.That notice after quoting Section 7 of the Act and stating that,"It isthe intention of this Company . .to assumean attitude ofneutrality and non-interference in the rights ofemployees as setforth," is in partas follows :Also in order that there can be no misunderstanding of itsneutral attitude, the Company gives notice that it must withdrawfrom any further participation in the so-called Employees'Representation Plan.This concluded a periodof intenseactivity on the part of the em-ployee representatives for it is clear that, during the period fromApril to June 4, 1937, they devoted considerably more time to their"representation plan work" than they had devoted to the Plan duringany similar length of time prior thereto.Within an hour after the meeting of the council during which thePlan was dissolved and apparently after working hours, the boardof delegates of 'the Association conducted a meeting outside the re-spondent's plant.At this meeting the 2,200 employees who hadsigned membership cards and paid initiationfees were"accepted as HOOD RUBBER COMPANY, INCORPORATED29members," and the temporary officers were directed to obtain the re-spondent's recognition of the Association "as the sole collective bar-gaining agency within its Plant . . ." The meeting adjourned upona decision of the delegates to call an open meeting of the members.Since the Plan had been dissolved, the delegates could no longer be paidby the respondent for the time spent by them during working hourson business of the Association.At approximately the time of thismeeting, however, it was decided that the delegates should be compen-sated by the Association at their usual rates of pay for such time.On several occasions the Association endeavored to bargain collec-tively with the respondent, its first effort having been made beforeJune 4, 1937.During the latter part of May, at which time the Asso-ciation did not have a majority of the employees as members, it ap-proached the management in an unsuccessful effort to obtain recog-nition as a bargaining agency for the employees. The next conferencebetween the parties took place on June 5, when several delegates metwith Leland.According to one of the delegates, Howard T. Parker,Leland at this time was informed,of the majority representation andhe "seemed.to be very embarrassed with that report." Leland, how-ever, according to Parker, stated to the delegates that, "on the faceof it, it looked as though we had a majority in the plant," and that,"He was willing to begin activities with our grievance board (the dele-gates) and enter. into a contract on labor." It is not clear, however,whether Leland was willing to grant recognition to the Associationas the exclusive collective bargaining representative of all employeeseligible to its membership, or as the representative of its membersonly.On the next day, June 6, another conference was held betweenthe same persons.At this conference the delegates were "more thansurprised" by a sudden turn of events, concerning which Parkertestified :A. There was some "black magic" happened between the 5thand the 6th.Now I cannot explain just what that magic was,but it made a "right-about face" on the supposed recognition.that we had received on the- 5th.Q.How did that express itself?A. Expressed itself in a "right-about face" on the part of Mr.Leland, inasmuch as he withdrew from any further co-operationtoward a conference with the grievance board toward a workingagreement.The conference terminated after Leland informed the temporary offi-cers that he had been advised by the Board's regional agents "to holdoff any move toward recognition."According to Parker, "Because ofthat-advice ...Mr. Leland felt that we should suspend any furthernegotiations toward a working agreement and he withdrew the tenta- 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive recognition to our association."Two days thereafter, on June 8,the Association filed a petition with the Board requesting an investiga-tion and certification of representatives.Concerning his refusal tobargain collectively with the Association, either as an exclusive repre-sentative or as the representative of its members only; Leland testifiedthat, "My instructions from Mr. Blanchard, as a consequence of hismeeting with . . . (the Regional Director), was I was not to recognizeanyone until we had a ruling from the National Labor RelationsBoard."Subsequent to June 6, the delegates held several meetings, includingone to which the rank and file membership of the Association wasinvited.On June 9, a membership meeting attended by some 350employees was held at a high school in Watertown.As shown by theminutes of that meeting, no material matters were discussed other thanthat Murphy "gave a clear-cut review of recent changes in our status,indicating some of the problems confronting our new organization inits struggle for recognition" by the respondent.On June 19, the tem-porary board of delegates held another meeting at the Windsor Club.At this meeting 689 additional employees who had signed member-ship cards and paid initiation fees were accepted as members, andplans were made for holding the Association's annual election ofdelegates.On June 29, 1937, outside the respondent's plant, the Association'sannual election of delegates was held.Those persons eligible to votewere the employees who had signed membership cards and paid initia-tion fees.The permanent board of delegates, selected at this election,contained 18 of the individuals who had been temporary delegates.Onthe following day, the newly elected delegates held a meeting at theWindsor Club at which permanent officers were elected, Murphy beingelected president.The minutes of this meeting state that 4,030 em-ployees of the respondent were eligible for membership in the Asso-ciation, that of this number 3,600 had signed membership applicationcards, 3,355 had been eligible to vote in the election, and 2,267 hadvoted therein.During this meeting new members were accepted,bringing the total membership to 3,500, according to the minutes.Between June 6 and about September 1, 1937, the Association,offering to prove its majority, made several other efforts to obtainrecognition as the exclusive representative of all the employees eligi-ble to its membership, but the respondent, acting on advice of theRegional Director, stated that it would recognize only a representa-tive certified by the Board.Consequently, no attempts to obtainexclusive recognition were made by the Association thereafter.Sub-sequent to November 1937, the delegates held informal meetingspending the determination of the issues. raised by this proceeding. HOOD RUBBER COMPANY, INCORPORATED31Following a meeting of delegates in February 1938, Murphy decidedthat the Association would not intervene in the proceeding beforethe Board.C. Conclusions with, respect to the Plan and the AssociationThe Plan was initiated and organized by the respondent, andthrough the medium of employer representatives, the respondentexercised complete control over Plan activities.The employees, allof whom were members by virtue of their employment, met onlyonce each year, and then only for the purpose of electing their rep-resentatives.The employee representatives in conducting businessunder the Plan served on committees composed of equal numbers ofrepresentatives of the employer.The respondent bore all the ex-penses attendant upon the administration of the Plan. It does notappear that any basic agreement involving wages, hours, and work-ing conditions was ever entered into between the respondent andrepresentatives of its employees.It is not controverted, and we find,that during a period of approximately one-half its life, from July 5,1935, to the date of its dissolution, the Plan was operated in disregardof the provisions of the Act.Manifestly, the campaign conducted against the United duringMarch 1937, as described above, is directly chargeable to the re-spondent.The notices entitled "A Sincere Message To You FromYour Elected Representatives" which were distributed to the em-ployees during that month, urged that they "Disregard any threatsby Union Organizers" and that "Employee Representation as we haveit in this plant is the finest kind of collective bargaining."Therespondent, through the Plan representatives who, as such, reflectedthe will of the respondent, made explicit to the employees that itfavored the Plan and opposed the organizational efforts of the Unitedwhich were then taking place outside the plant.The record establishes that the respondent, through its control overand operation of the -illegal Plan,. set in motion a series of events whichcaused the formation of the Association.Doubts as to the legalityof the Plan had arisen in the general assembly, and it was sympto-matic of the respondent's control over the employee representativesthat they sought advice from the respondent.As its first step in theformation of-the Association,-the respondent employed an attorneywho addressed the employees concerning a means of legalizing thePlan and of transforming it into a "plant union," in preference to"an outside trade union."With that end in,view, Rich advised theemployees "to bring your organization into conforming with the law,"and "to think it over carefully" since "the management is willing toawait [sic] a while."He further suggested that it would be "advis- 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDable to secure a list of members" of the new organization.The respond-ent denies that it suggested to Rich the type of address he shoulddeliver.The denial, however, is not convincing. Indeed, Newhalladmitted that he and Rich discussed the Plan before the address wasdelivered, and Rich stated in his address that he had advised therespondent concerning it. In the light of the respondent's selectionand payment of Rich, his conference with officials of the respondentprior to April 26, and the nature of the address, it is manifest thatRich acted at the instigation; and with the knowledge and approval,of the respondent.Likewise, it is clear that the attitude of the Planrepresentatives who were acting as the Association's organizers, wascolored by the fact that the respondent, by its continuance of thePlan after the effective date of the Act, had deliberately and flagrantlyflouted the Act.eAs before noted, the disintegration of the Plan commenced afterRich addressed the general assembly.That group held no furthermeetings, and the general council made certain efforts to remove rep-resentatives of the management from the three committees.Theseacts followed, in the main, suggestions made by Rich. It is highlysignificant, however, that the respondent as yet took no step to dis-establish the Plan and that that organization was not dissolved untilthe success of the Association was assured.Manifestly, the Association could not have been born with the easeand dispatch which characterized its organization, had not the Planand its facilities been available to the organizers.As the employeerepresentatives, without interference from foremen, went throughoutthe plant posting notices, soliciting members, and making addresseswhich "strongly condemned the C. I. 0.," it is inconceivable that theemployees should not interpret these acts as expressing the desiresof the respondent.The respondent had not yet spoken with respectto the dissolution of the Plan, and to all intents and purposes theemployee representatives were still the puppets of the respondentin the eyes of the employees. In a surprisingly short space of timethe Association had successfully solicited a majority of the employeesas members. It is difficult to believe that several thousand employeeswould have decided to join the Association on such short notice unlessthey had been given to understand that the respondent was in favorof it.It is apparent that the drive had the respondent's sanction.'The record establishes that the organizers of the Association accom-plished their most important work while acting as employee repre-sentatives and that they were compensated therefor by the respondent.6Matter of American Radiator Company, a corporationandLocal Lodge No. 1770, Amal-gamated Association of Iron, Steel and Tin Workers of North America, affiliated with theCommittee for Industrial Organization,7 N. L.R.B. 1127. 1136.'+Matter of Beloit Iron WorksandPattern Makers League of North America, et al.,7 N. L. R.B. 216, 222. HOOD RUBBER COMPANY, INCORPORATED33The respondent's defense that it did not contribute to the Associationand that it did not knowingly permit solicitation of members oncompany time or property by the employee representatives is withoutmerit.During May the respondent knew from several sources ofthe Association's existence.Vahey had told Leland that "we aregoing to operate our own independent union"; certain delegates hadapproached Leland, by his own admission, during May in an effortto bargain collectively; and, according to a letter of July 3, 1937,from Newhall to the Board's Regional Office, the respondent learnedof the "Articles of Organization" when "they appeared in printedform distributed to our employees outside the main gate on May 28,1937."It is inconceivable, under all the circumstances, that the re-spondent could have had its admitted early knowledge of the Asso-ciation's existence and yet not have known that it was compensatingthe employee representatives for their efforts in behalf of that organi-zation.The respondent knew who were representing that organiza-tion in its efforts to bargain collectively during May.The foremenwere maintaining on "the regular time sheet" an accurate account ofthe number of hours spent by employee representatives in "repre-sentationplanwork" and consequently knew that those hoursgreatly exceeded in number the time previously required of those rep-resentatives for their business under the Plan.Furthermore, therespondent was aware of the notices concerning the "independent, in-ternally controlled local union" which. were posted by those repre-sentatives and of the speeches made by them during May.We con-clude that the respondent knowingly permitted the formation of theAssociation and the solicitation of members in its behalf on companytime and property, and knowingly contributed support, financial andotherwise, to that organization.Even if we could accept the respondent's protestations of ignoranceabout the matters above set forth, nevertheless the respondent wouldbe responsible for the direct results of its maintenance of the illegalPlan and its compensation of the organizers of the Association.Weare satisfied that the influence it exerted with respect to the Planpersisted in such fashion as to accomplish directly the organizationof the Association.8The selection of the Association as a collectivebargaining agency by the respondent's employees was not the resultof a free and unhindered choice of representatives.Rather, the con-elusion is inescapable that the employees, in joining the Association,acted because of the respondent's known preference for that organ-ization.As described above, the respondent had urged "a form of8 SeeMatter of Serves,Inc., cit.supra,footnote 3, and cf.Matter of Wisconsin Tele-phone CompanyandTelephone Operators Union,Local175-A, International Brotherhoodof Electrical Workers,at al.,12 N. L.R. B. 375. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization," and it was adopted by the employee representatives intheir dual role of organizers for the Association. It is clear that theAssociationwas foisted upon the employees by the respondent'sutilization of puppet officers of an illegal organization, and that theemployees had no alternative but to accept and support the Associa-tion.As described below, however, the respondent points out thatit posted notices prohibiting organizational activities and the use ofbulletin boards by either organization.This argument is withoutmerit.The mere withdrawal of financial support and the posting ofsuch notices, after the establishment of the Association, could notoperate to liberate it from the respondent's domination and support.We conclude that the respondent's preference for a labor organ-ization was followed by the Association's organizers, acting as em-ployee representatives.Although several of the delegates made addresses and otherwiseengaged in organizational activity within the plant subsequent to thedissolution of the Plan, our findings herein are not based upon suchactivities.The United had engaged in organizational activities out-side the respondent's plant prior to March 18; 1937, the date on whichthe respondent's supervisor of printing was given the order for copiesof the notice before described.About the middle of May the Unitedstarted to conduct some of its activities inside the plant and memberswere solicited, speeches were made to employees, and notices wereposted therein on behalf of the United.Few activities of the United,however, were conducted on company time.Although it is notshown that the respondent interfered with the activity of the Unitedother than by the printing and distribution of the notices beforedescribed, the respondent took certain steps on and after June 30,1937, which were intended to prevent organizational activity withinits plant by an organization.On June 30, the day after the Associa-tion's annual election was held, the respondent ordered that noticesbe posted only on bulletin boards and that permission to use suchboards first be obtained.On September 1, 1937, pursuant to an .arrangement with the Board's Regional Office and the organizationsinvolved,, the respondent prohibited organizational activities "on com-pany time and property."There is no evidence of discrimination bythe respondent in its treatment of the United and the Associationwith respect to activity within the plant after June 4.Consequentlyour findings in this case are not based upon activity of the Associa-tion within the plant subsequent to that date.We find that the respondent has dominated and interfered with theformation and administration of the Association,9 has contributed'For similar findings based upon somewhat analogous situations, see :Matter ofAmerican Radiator Company,a corporationandLocal Lodge No. 1770,AmalgamhtedAssociation of Iron, Steel and Tin Workers of North America,affiliated with the Com- HOOD RUBBERCOMPANY,INCORPORATED35financial and other support to it, and has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the respondent has dominated and interfered.with the formation and administration of the Association and has con-tributed support to it, and that the Association is incapable of servingthe respondent's employees as their genuine representative for thepurposes of collective bargaining, we will order the respondent todisestablish it as such representative.VI.WHETHERA QUESTION CONCERNING REPRESENTATIONHAS ARISENThe petition for investigation and certification of representativeswas filed bythe Association.Although the Unitedintervened in theproceedingbased upon the petition,itdid not assert that it repre-sented a majority of the respondent's employees in an appropriateunit nor did it request that an election be directedby theBoard todetermine such representation.Since we have found that the Asso-ciation is incapable of representing the respondent's employees andmust. be disestablished,we shall dismiss its petition for an investiga-tion and certification of representatives.mittccfor Industrial Organization,supra,footnote6;Matter of Beloit Iron WorksandPattern Makers League of North America, et at., supra,footnote 7;Matter of The FalkCorporationandAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodge1523, 6. N. L. R. B. 654;Matter of The Hoover CompanyandUnited Elec-trical and Radio Workers of America,Local No. 709, 6 N.L.R. B. 688;Matter of Swift &Company,a CorporationandAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica,Local No. 641, and United Packing House Workers Local Industrial Union No. 300,7 N. L. R.B. 269, modified and enforced as modified inSwift & Company,a Corporation v.National Labor Relations Board,10 Cir. (June 7, 1939);Matter of Swift&CompanyandUnitedAutomobileWorkers of America, Local No. 265, atat.,7N. L. R. B. 287;Matterof The ElectricAuto-Lite Company,Bay Manufacturing DivisionandInternational Union,United Automobile Workers of America, LocalNo. 526, 7 N. L.R. B. 1179. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Rubber Workers of America, Local No. 122, and HoodRubber Workers Association, Inc., are labor organizations and Em-ployees'Representation Plan was a labor organization within themeaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of Hood Rubber Workers Association, Inc., and by con-tributing financial and other support to it, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.-5.No question concerning representation of the respondent's em-ployees has arisen, within the meaning of Section 9 (c) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board heorders thatthe respondent, Hood Rubber Company, Inc., and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of HoodRubber Workers Association, Inc., or with the formation or admin-istration of any other labor organization of its employees, andcontributing financial and other support to Hood Rubber WorkersAssociation, Inc., or any other labor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of 'collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act. HOOD RUBBER COMPANY, INCORPORATED372.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Hood Rubber Workers Asso-ciation, Inc., as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions ofwork, and completely disestablish Hood Rubber Workers Association,Inc., as such representative;(b) Immediately post notices to all its employees in conspicuousplaces throughout its plant, and maintain such notices for a periodof at least sixty (60) consecutive days, stating that the respondentwill cease and desist in the manner set forth in paragraphs 1 (a).and 1 (b), and that it will take the affirmative action set forth in-paragraph 2 (a) of this Order;(c)Notify the Regional Director for the First Region in writingwithin ten (10) days from the `date of this Order what steps therespondent has taken to comply herewith.AND ITIS FURTHER ORDEREDthat the petition for investigation andcertification of representatives, filed byHood Rubber WorkersAssociation, Inc., be, and it herebyis, dismissed.MR. WILLIAM'M. " LEISEBSON" took no part in the consideration ofthe aboveDecisionand Order.v